TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00600-CV



       Williamson County, Honorable Dan A. Gattis, Honorable Suzanne Brooks,
              Honorable Tim Wright, Honorable Donald Higginbotham,
      and Honorable William Thomas Eastes, in their official capacities, Appellants

                                                v.

       Kerry Heckman, Monica Maisenbacher, Sylvia Peterson, Tammy Newberry,
              Elveda Vieira, and Jessica Stempko, on behalf of themselves
                   and all other persons similarly situated, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 06-453-C277, HONORABLE JOSEPH H. HART, JUDGE PRESIDING



                              CONCURRING OPINION


                        I concur in the judgment only. See Tex R. App. P. 47.5.



                                             __________________________________________

                                             Jan P. Patterson, Justice



Before Justices Patterson, Pemberton and Waldrop

Filed: April 23, 2010